Citation Nr: 1825944	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a gastrointestinal condition (to include gastroesophageal reflux disease (GERD) and status post removal of benign gastric polyps).

3. Entitlement to a disability rating in excess of 10 percent prior to January 23, 2008 and in excess of 20 percent thereafter for peripheral nerve involvement of the right lower extremity manifested by paralysis of the sciatic nerve under Diagnostic Code (DC) 8520.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. (The Veteran declined a Board hearing in his February 2016 substantive appeal regarding the service connection claims on appeal.)    

The increased rating claim presently on appeal - and related increased rating claims regarding manifestations of the Veteran's right lower extremity condition involving other nerves, which are no longer on appeal - have a long procedural history.  These issues previously have been before the Board and the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  The Board incorporates by reference the portions of the Court's September 2015 CAVC Memorandum Decision and the Introduction of the Board's April 2016 decision / remand discussing this lengthy procedural history in detail. 

Most recently, in an April 2016 Board decision / remand, the Board granted entitlement to a rating not to exceed 20 percent for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve under DC 8521 between March 2, 2007 and January 22, 2008.  The RO effectuated that grant in a May 2016 rating decision.  However, the Board denied entitlement to a rating in excess of 40 percent from January 23, 2008 for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve under DC 8521.  The Board also granted separate ratings for service-connected right peripheral nerve involvement manifested by paralysis of the sciatic nerve (under DC 8520) of 10 percent between March 2, 2007 and January 22, 2008, and 20 percent from January 23, 2008.  

The Veteran appealed to the Court the issue of entitlement to a disability rating in excess of 10 percent between March 2, 2007, and January 22, 2008, and in excess of 20 percent from January 23, 2008, for service-connected right peripheral nerve involvement manifested by paralysis of the sciatic nerve under DC 8520.  The October 2016 Joint Motion for Partial Remand (JMPR) notes that the Veteran abandoned the claims of entitlement to: (1) a rating in excess of 20 percent for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve under DC 8521 between March 2, 2007, and January 22 2008; and (2) a rating in excess of 40 percent from January 23, 2008 for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve under DC 8521.  In October 2016, the Court issued an order granting the parties' JMPR to vacate and remand the portion of the Board's decision that denied  entitlement  to  a  disability  rating  in  excess  of  10  percent  between  March  2,  2007,  and  January  22,  2008,  and  in  excess  of  20  percent  from  January  23,  2008,  for  service-connected  right  peripheral  nerve  involvement  manifested  by  paralysis  of  the  sciatic  nerve  under  DC  8520.  The JMPR specifically instructed the Board to provide adequate reasons and bases regarding potentially favorable material evidence of record.  That issue is now before the Board for compliance with the JMPR and CAVC order.   

In April 2016, the Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) for the issuance of a Statement of the Case (SOC).  The Board acknowledges that this issue has now been perfected for appeal, but has not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In March 2017 correspondence, the Veteran's attorney requested and was later granted an extension until May 9, 2017 to submit additional argument and evidence.  On May 9, 2017, the attorney timely did so.

For the reasons discussed in the Board's April 2016 decision / remand Introduction, the issue of whether the effective date assigned for entitlement to special monthly compensation for loss of right foot awarded in the February 2013 rating decision constitutes a clear and unmistakable error was raised by the record and referred to the AOJ for initial adjudication.  As the RO still has not done so, the Board again refers that issue to the AOJ for initial adjudication. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claims on appeal has not been satisfied.  Therefore, a remand is necessary for the following development.

I. Increased Rating for Right Lower Extremity Sciatic Nerve Disability

The Board's review of the record indicates that outstanding, relevant non-VA medical records exist but have not been obtained.  Specifically, multiple VA outpatient treatment records that were recently received (during the RO's ongoing development of the pending TDIU claim) reference outstanding private lumbar spine and sciatica treatment through the VA Veterans' Choice Program.  Some of those referenced private treatment records (specifically, from provider Dr. S.B. with Acupuncture Plus) are of record as part of the Veteran's Social Security Administration (SSA) disability claims file.  However, it is clear that some private acupuncture records from that provider, as well as additional private chiropractic records, are still missing.  The Veteran's right lower extremity neurological issues are symptoms of his service-connected degenerative disc disease and thus, these conditions consistently have been treated together.  Accordingly, these missing private treatment records are likely to be relevant to the increased rating claim on appeal.  Furthermore, various recently received VA outpatient treatment records suggest that at least some of the Veteran's VA Choice Program private treatment records have been scanned into his electronic VA medical record in a system that is distinct from CAPRI.  Thus, the RO also must attempt to obtain all outstanding VA electronic medical records stored in systems other than CAPRI, including "VISTA."

Furthermore, a November 2011 deferred rating indicates that the RO recognized that the Veteran was in receipt of California state disability benefits.  Accordingly, the RO sent a November 2011 notification letter requesting a completed release so it could attempt to obtain those records, and also asking the Veteran to send those records.  In December 2011, the Veteran sent a completed release referencing "EDD CA" in Sacramento, California regarding his service-connected low back and right lower extremity neurological condition.  In this release, the Veteran appears to have been referring to California's Employment Development Department, which administers the state's disability benefits program.  However, in the January 2011 Supplemental Statement of the Case (SSOC), the RO inaccurately stated that the Veteran did not respond to the November 2011 letter.  The RO should afford him another opportunity to either submit his California state disability benefits documents himself or provide another release so the RO can attempt to obtain them.

II. Service Connection for a Gastrointestinal Condition

The Veteran was afforded VA examinations and a medical opinion for his gastrointestinal conditions in April 2014.  The Board finds that the negative medical opinion was inadequate to the extent that it was incomplete.  Specifically, the examiner failed to consider the Veteran's theory that his present stomach issues are secondary to his non-steroidal anti-inflammatory drugs (NSAIDs) taken for his service-connected lumbar spine condition.  See, e.g., March 2014 correspondence; March 2016 SSA disability benefits claim reports by Veteran and his brother (received by VA in June 2016); February 2016 VA Form 9.  The Veteran's VA outpatient treatment records note his NSAID prescriptions for pain management (including but not limited to Naprosen and Meloxicam).  Moreover, various VA outpatient treatment records and other evidence suggest that NSAIDS may have gastrointestinal side effects or symptoms generally, and specifically in the Veteran's case.  See, e.g., March 2016 VA gastroenterological consult (noting Veteran took NSAIDS in context of assessing his atypical chest pain / gastrointestinal symptoms); January 2006 VA primary care note (noting back medications including Motrin upset Veteran's stomach); March 2016 SSA third-party function report by Veteran's brother (corroborating Veteran's reports that Meloxicam and Naproxen side effect included negative effects on Veteran's stomach).

Furthermore, the April 2014 VA negative nexus opinion was based upon an incomplete review of the Veteran's medical record.  Specifically, pertinent VA outpatient treatment records have been added to the claims file since then.  See, e.g., March 2016 VA gastroenterology consult / evaluation; various summer and fall 2016 VA outpatient notes regarding colonoscopy. 

In summary, a remand for an addendum medical opinion is warranted to develop this secondary service connection theory and for the VA examiner to consider the Veteran's complete medical record.  

Finally, at least one VA gastroenterology treatment record appears to be incomplete because it references an imaging report stored in a system other than CAPRI.  See October 2016 VA gastroenterology procedure note ("Attaching GI Procedure into Vista Imaging.  To see procedure report sign into Vista Imaging Display").  The RO should attempt to obtain that complete treatment record upon remand.

III. Service Connection for Bilateral Hearing Loss

The Veteran was afforded VA audiological evaluations and medical opinions in April 2014 and January 2016.  (He also was afforded a VA audiological evaluation in February 2017, but no nexus opinion was requested or provided.)  The Board finds that the negative 2014 and 2016 VA audiological opinions were inadequate to the extent that they were based upon inaccurate and incomplete reviews of the Veteran's service treatment records.  Specifically, the April 2014 VA audiological examiner opined that the Veteran's current bilateral hearing loss was not related to service because his hearing was within normal limits on a separation exam.  The Board's review of the Veteran's service treatment records indicates that there is no separation examination currently of record.  Furthermore, the April 2014 VA audiological examiner's remarks incorrectly report the existence of audiometric data from November 1982.  To the contrary, while the Veteran had a November 1982 physical examination, the second page of that report appears to be missing.  There are no audiograms or other audiometric data in the portion of the November 1982 physical examination report that is currently of record.  (The audiometric data cited in the April 2014 VA examiner's remarks is erroneously represented to be from the November 1982 physical; however, this audiometric data actually appears to be from the Veteran's July 1979 enlistment examination audiogram.)

The January 2016 VA audiological evaluation's negative nexus opinion does not cure this defect.  Specifically, the 2016 VA examiner reasoned in part that there was "no complaint of hearing loss at separation."  There is no separation report of medical history or report of medical examination currently of record.  Therefore, the 2016 negative opinion's rationale also is based upon an inaccurate review of the record.  Moreover, the 2016 examiner also reasoned that no threshold shifts were noted in service.  However, as there are only two audiograms currently of record in the Veteran's service treatment records - a July 1979 enlistment audiogram and a September 1979 ranger / airborne training audiogram, which together cover only the first few months of service - this rationale is also problematic.

Even assuming for the sake of argument that the 2014 and 2016 VA audiological examiners were referring to the November 1982 physical report of medical examination and/or report of medical history when purporting to cite "separation examination" documents, the Board still finds that their respective rationales were inadequate.  The November 1982 physical examination, conducted about eight months before the Veteran's July 1983 separation, could not reasonably be considered a contemporaneous separation examination.  Moreover, neither negative nexus opinion accounted for the Veteran's report of "don't know" in response to the November 1982 report of medical history's inquiry regarding hearing loss; nor did they account for the November 1982 military examiner's notation clarifying that the Veteran reported decreased left ear hearing.

In summary, a remand of the hearing loss claim is warranted for another audiological opinion based upon an accurate and complete review of the record.  The examiner expressly should consider the November 1982 report of medical history's reference to the Veteran's report of left ear decreased hearing.  Moreover, the RO should attempt to obtain what appears to be the November 1982 report of medical examination's missing second page, which may contain an in-service audiogram.  The RO also should attempt to obtain any existing separation reports of medical examination or reports of medical history. 

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate institutions to obtain the Veteran's complete service treatment records, including specifically: the missing page(s) of the November 1982 physical report of medical examination; and any existing separation report of medical examination or report of medical history.

Any negative responses must be documented.  If such service treatment records are unavailable, then the RO must notify the Veteran and his representative.  

2. Obtain and associate with the claims file the following VA treatment records:

a. all updated VA outpatient treatment records from the Northern California VA Health Care System (HCS) and all associated outpatient clinics, including the Martinez VA Medical Center (VAMC), Sacramento VAMC, and the McClellan OPC, from May 2017 to the present; 

b. all complete non-VA care consult notes referenced in the Veteran's VA outpatient treatment records from the Northern California VA Health Care System (HCS) and all associated outpatient clinics, including specifically all scanned, attached documents referenced in multiple VA outpatient notes.  See, e.g., October 2016 VA addendum to Veterans Choice Note ("The Veteran received authorization for Chiropractic services through Choice for Chiropractic care due to wait time in the VA.  Documentation is available for review in Vista Imaging"); November 2016 VA addendum to Veterans Choice Note ("Medical Encounter/Docs printed from TRIWEST/CHOICE PORTAL & sent to scanning for CPRS input for 10/28/16" ); 

c. the complete October 2016 VA gastroenterology procedure report ("Attaching GI Procedure into Vista Imaging.  To see procedure report sign into Vista Imaging Display.")

3. Ask the Veteran to identify any outstanding private and other non-VA treatment records relevant to the remanded claims and to complete release forms so the RO can request those records.  Specifically, the Veteran should provide completed release forms for the following non-VA providers / entities:

a. Physical Edge, including specifically provider Dr. D.T. Vo (private chiropractic treatment through VA Veterans Choice Program);
b. Acupuncture Plus, including specifically provider Dr. S.M. Bolz (private lumbar spine and right lower extremity pain management treatment through VA Veterans Choice Program);
c. California Employment Development Department (state disability benefits program);
d. all other non-VA medical facilities where the Veteran has had treatment for the disabilities at issue in this appeal.

Any negative responses must be documented.  If such private / non-VA treatment records are unavailable, then the RO must notify the Veteran and his representative.  If additional care relevant to the appealed issues is referenced in these private / non-VA treatment records, then the RO should attempt to obtain records of that care as well.

4. DO NOT REFER THE VETERAN'S FILE FOR A VA EXAMINATION OR MEDICAL OPINION UNTIL ALL OF THE ABOVE VA AND NON-VA MEDICAL RECORDS, AND SERVICE TREATMENT RECORDS, HAVE BEEN OBTAINED TO THE EXTENT POSSIBLE.

5. Schedule the Veteran for a VA audiological evaluation and opinion.  The examiner should review the complete claims file (including this remand), note such review in the report, and perform any testing of the Veteran deemed necessary.  Then, the examiner should provide the following opinion, with a full supporting rationale:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss had its onset during and is related to active duty service?  

Please specifically consider the following: conceded in-service noise exposure from Veteran's MOS as an infantryman (including noise from weapons); Veteran's report of decreased left ear hearing during a November 1982 physical examination report of medical history; August 2014 private treatment note by Dr. K.J.S. finding Veteran's bilateral hearing loss most likely secondary to in-service noise exposure.

6. Provide the Veteran's claims file to the April 2014 VA gastrointestinal conditions examiner (or another qualified medical professional if that person is no longer available) for an addendum medical opinion concerning his gastrointestinal conditions.  The examiner should review the complete claims file (including this remand), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should provide opinions as to the following, with full supporting rationales:

a. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current gastrointestinal conditions (to include GERD and status post removal of benign gastric polyps) were caused by his NSAID medications for his service-connected lumbar spine condition? 

b. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current gastrointestinal conditions (to include GERD and status post removal of benign gastric polyps) were aggravated (i.e., worsened) by his NSAID medications for his service-connected lumbar spine condition?

7. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

